Citation Nr: 9932970	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-40 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Alexandria, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Opelousas General Hospital 
between October 1994 and April 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1958 to May 1961, 
April 1963 to January 1972 and February 1980 to April 1991.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 1995 decision of the Department of 
Veterans Affairs (VA) Medical Administration Service (MAS) at 
the Alexandria, Louisiana VA Medical Center (VAMC).


REMAND

A review of the claims file shows that the MAS folder 
containing copies of all the pertinent records associated 
with the adjudication of the claim at the VAMC has not been 
provided for review.  The records currently assembled for 
appellate review contain copies of the veteran's medical 
bills from Opelousas General Hospital, the August 1995 
determination letter from MAS, the appellant's notice of 
disagreement, the November 1995 statement of the case and her 
February 1996 substantive appeal.  It also appears that 
medical treatment records from the Opelousas General Hospital 
should be obtained and considered in connection with this 
appeal.  A Dr. Nix from that institution has prepared a 
statement in support of the appellant's claim, but he did not 
specifically identify the "condition" for which the veteran 
was admitted there and for which he apparently required 
emergent treatment.  Therefore, this case must be returned to 
the agency of original jurisdiction so that complete records 
regarding the claim are obtained so that the appellate record 
and claim for the benefits sought is as complete as possible.  
38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, this matter is REMANDED for the following 
action:

1.  The MAS file should be obtained and 
made a part of the appellate record for 
the duration of the appeal.

2.  The VAMC should also contact the 
appellant for the purpose of obtaining 
copies of all clinical, special study, 
and in/outpatient medical records from 
the Opelousas General Hospital for 
medical care and services provided to the 
veteran between October 1994 and April 
1995.  Upon receipt of her signed 
authorization for such records, the VAMC 
should attempt to obtain these records 
and associate them with appellate record.

3.  Upon completion of the above, the 
VAMC should readjudicate the issue of 
entitlement to payment or reimbursement 
of unauthorized medical expenses incurred 
at Opelousas General Hospital between 
October 1994 and April 1995.  If the 
decision remains adverse, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case, and provided the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

